Rao, Chief Judge:
The merchandise covered by the protests enumerated in schedule “A,” annexed to this decision and made a part hereof, consists of facial tissue classified under paragraph 1404 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as crepe paper, commonly or commercially so known, valued at not more than 12% cents per pound, and assessed with duty at the rate of 1% cents per pound and 3% per centum ad valorem.
It is claimed in said protests that said merchandise is more properly classifiable under paragraph 1413 of said act, as modified, sufra, as papers, cut to shape such as strips at the rate of 15 per centum ad valorem.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed RFF (Examiner’s Initials) by Examiner R. F. Frick (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof, and assessed with duty at 1 %$ and 3%% ad valorem under Paragraph 1404, as modified, consists of crepe paper rolls, similar in all material respects to the merchandise involved in Border Brokerage Co., Inc. v. United States, 55 Cust. Ct. 436, Abs. 69566, wherein the court held said merchandise properly dutiable at 15%, as paper cut into shapes, such as strips, under Paragraph 1413, as modified.
IT IS FURTHER STIPULATED AND AGREED that the record in Border Brokerage Co., Inc. v. United States, 55 Cust. Ct. 436, Abs. 69566, be incorporated in the record of these cases and that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid..
Upon the agreed statement of facts and the cited authority, we hold the merchandise here in question, identified by invoice items marked and initialed as aforesaid, to be dutiable at the rate of 15 per centum ad valorem as papers, cut into shapes, such as strips under paragraph 1413, as modified, sufra. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.